       Case 2:21-cv-01104-GGG-MBN Document 10 Filed 08/17/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

ELIZABETH HARNEY                                                     CIVIL ACTION

VERSUS                                                               NO. 21-01104

PREVENTICE SOLUTIONS, INC.                                           SECTION T(5)

                                             ORDER

         Before the Court is a Motion to Dismiss for Failure to State a Claim filed by Defendant

Preventice Solutions, Inc. 1 Plaintiff has not filed an opposition. For the following reasons, the

Motion is GRANTED.

                           FACTS AND PROCEDURAL HISTORY

         This wrongful death case involves claims of product liability and general negligence. 2

Plaintiff initiated this lawsuit against Preventice Solutions, LLC (“Preventice”) following the death

of her husband, Noel Harney. After experiencing intermittent episodes of chest discomfort in April

2020, Mr. Harney was admitted to the West Jefferson Medical Center’s Emergency Department

where he underwent evaluation by an array of healthcare professionals. 3 Following his discharge,

Mr. Harney received additional care from a cardiologist who recommended various remedial

measures including medication, additional testing, and the wearing of a heart monitor. 4 The heart

monitor ceased functioning at some point after the first day of use, but the data was deemed

sufficient by the prescribing physician for the purpose of drawing conclusions on May 5, 2020. 5

On May 8, 2020, Mr. Harney died by cause of cardiorespiratory arrest. 6 This lawsuit followed.




1
  R. Doc. 6.
2
  R. Doc. 1-1 at 4.
3
  Id. at 2-5.
4
  Id. at 7.
5
  Id.
6
  Id. at 8.

                                                 1
       Case 2:21-cv-01104-GGG-MBN Document 10 Filed 08/17/21 Page 2 of 4




        Plaintiff contends that Preventice, the manufacturer of the heart monitor placed on Mr.

Haney, is liable under the Louisiana Products Liability Act (“LPLA”) for assorted claims related

to the functionality and effectiveness of the heart monitor, including defective design,

manufacturing, and inadequate warning. 7 Following Plaintiff’s filing in the 24th Judicial District

of Jefferson Parish, Preventice timely filed a notice of removal in this Court and thereafter moved

to dismiss Plaintiff’s claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. 8

Defendant avers that its Motion be granted for two reasons. First, Preventice argues that Plaintiff

attempts to assert claims that fall beyond the scope of claims recognized under the LPLA. 9 Second,

Preventice asserts that Plaintiff’s failure to plead the essential element of proximate cause renders

the petition deficient in establishing a prima facie case of liability. 10 Plaintiff has not responded or

otherwise appeared in opposition to this Motion.

                                          LAW AND ANALYSIS

        Federal Rule of Civil Procedure 12(b)(6) provides that an action may be dismissed “for

failure to state a claim upon which relief can be granted.” 11 Motions to dismiss for failure to state

a claim are viewed with disfavor and are rarely granted. 12 To survive a motion to dismiss, a

“complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” 13 In evaluating a complaint under Rule 12(b)(6), the district court should

confine itself to the pleadings, 14 and the documents attached to the complaint. 15


7
  Id. at 9-10; La. Rev. Stat. 9:2800.51 et seq. (2015).
8
  R. Doc. 6.
9
  R. Doc. 6-1 at 1.
10
   Id.
11
   Fed. R. Civ. P. 12(b)(6).
12
   Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).
13
   Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)); see also Matter of Am. River Transp., Co.,
LLC, CV 18-2186, 2019 WL 2847702, at *2 (E.D. La. July 2, 2019).
14
   Kennedy v. Chase Manhattan Bank USA, NA, 369 F.3d 833, 839 (5th Cir. 2004).
15
   Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).

                                                        2
       Case 2:21-cv-01104-GGG-MBN Document 10 Filed 08/17/21 Page 3 of 4




        A complaint need not contain detailed factual allegations, but it must offer more than mere

labels, legal conclusions, or formulaic recitations of the elements of a cause of action. 16 The

complaint is construed in the light most favorable to plaintiff, accepting as true all well-pleaded

factual allegations and drawing all reasonable inferences in plaintiff's favor. 17 On the other hand,

courts may not rely on “legal conclusions that are disguised as factual allegations.” 18 If factual

allegations are insufficient to raise a right to relief above the speculative level, the claim should be

dismissed. 19

        In Louisiana, the LPLA provides the exclusive theories of liability of a manufacturer for

damages caused by its product. 20 A plaintiff may not recover from a manufacturer in tort under

any theory of liability that is not set forth in the LPLA. 21 The LPLA provides that a manufacturer

“shall be liable to a claimant for damage proximately caused by a characteristic of the product that

renders the product unreasonably dangerous when such damage arose from a reasonably

anticipated use of the product by the claimant or another person or entity.” 22

        In this case, considering the arguments made by Defendant and the absence of opposition,

the Court finds dismissal appropriate. While reasonable inferences must be drawn in Plaintiff’s

favor, the complaint does not contain sufficient factual allegations explaining how Defendant’s

heart monitor proximately caused Mr. Harvey’s unfortunate death. 23 Plaintiff lists several theories

generally alleging the deficiencies of the heart monitor but stops short of explaining how those


16
   Supra note 13.
17
   Lovick v. Ritemoney Ltd., 378 F.3d 433, 437 (5th Cir. 2004) (citing Herrmann Holdings Ltd. v. Lucent Techs.,
Inc., 302 F.3d 552, 558 (5th Cir. 2002)).
18
   Jeanmarie v. United States, 242 F.3d 600, 603 (5th Cir. 2001) (citing Blackburn v. City of Marshall, 42 F.3d 925,
931 (5th Cir. 1995)).
19
   Twombly, 550 U.S. 544, 555.
20
   La. R.S. 9:2800.52; Rhodes v. Covidien oLP et al., No. 18-CV-10667, 2019 WL 2162845, at *2 (E.D. La. May 17,
2019).
21
   Id.; see also Stahl v. Novartis Pharm. Corp., 283 F.3d 254, 261-62 (5th Cir. 2002).
22
   Id.
23
   Lovick v. Ritemoney, Ltd., 378 F.3d 433, 437 (5th Cir.2004).

                                                         3
      Case 2:21-cv-01104-GGG-MBN Document 10 Filed 08/17/21 Page 4 of 4




deficiencies caused Mr. Harvey’s death. 24 Besides the fact that Mr. Harvey indeed wore the heart

monitor for a brief period, the complaint presents no factual basis sufficient to plead or support

causation. As underscored by Defendant, “a statement of facts that merely creates a suspicion that

the pleader might have a right of action is insufficient.” 25 Here, the conclusory nature of the

allegations within the complaint do not explain causation beyond a speculative level and thus fail

to state a claim to relief under the LPLA. 26 Accordingly, Plaintiff’s complaint must be dismissed

under Rule 12(b)(6). 27

                                             CONCLUSION

        For the foregoing reasons, the Motion to Dismiss for Failure to State a Claim is

GRANTED. 28

        New Orleans, Louisiana, this ________
                                       17th day of August, 2021.




                                                  ______________________________________
                                                         GREG GERARD GUIDRY
                                                    UNITED STATES DISTRICT JUDGE




24
   R. Doc. 1-1 at 5-6.
25
   R. Doc. 1-1 at 6; citing Rios v. City of Del Rio, 444 F.3d 417, 420-21 (5th Cir. 2006).
26
   Twombly, 550 U.S. 544, 555; see also Hargrove v. Boston Scientific Corp., No. 13-CV-3539, 2014 WL 4794763,
at *11 (E.D. La. Sept. 24, 2014).
27
   Fed. R. Civ. P. 12(b)(6).
28
   R. Doc. 6.

                                                     4
